The disclosure is objected to because of the following informalities: In replacement paragraph [0022], 3th & 4th lines therein, note that the respective recitation of “special gesture” is still vague in meaning as to what “gesture” is intended to convey, at these instances and thus appropriate clarification is needed. In replacement paragraph [0024], first line therein, it is noted that the term “Figs.” should be rewritten as --Fig.-- for consistency with the singular tense of the described figure. In replacement paragraph [0028], 4th line therein, note that --(Fig. 2)-- should be inserted after “16” for consistency with the labeling in that drawing figure; 7th line therein, note that it is unclear whether the reference to “Fig. 3” should be rewritten as --Fig. 2-- for an appropriate characterization, especially since the description herein appears to describe features depicted in --Fig. 2-- rather than in “Fig. 3” and thus appropriate clarification is needed. In replacement paragraph [0029], third line therein, it is noted that “12(shown …” should be separated for grammatical clarity.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: In replacement paragraphs [0024], [0025], [0027], [0028], it is noted that these paragraphs have been amended to remove reference to particular drawings figures. Accordingly, such amended reference to the drawing figures therein now causes explicit description of Figs. 4 and 5 to be omitted from the amended specification and thus appropriate clarification is needed. Note that the following reference labels appearing in the indicated drawings still need a corresponding description in the specification description of the indicated drawing for clarity and completeness of description: Fig. 2 (10, 20); Fig. 3 (15, 30).  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, note that the subject matter of this claim now appears redundant, especially since the same subject matter has now been incorporated into amended independent claim 1, from which this claim directly depends. Accordingly, it appears that claim 2 should be deleted to avoid a repetitive or redundant recitation of the same subject matter.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 6, line 3, note that the term “that” should be rewritten as --a length-- for an appropriate characterization.
In claim 7, line 3, note that --plurality of-- should be inserted prior to “first” for an appropriate characterization.
In claim 8, line 2, note that --plurality of spaced-- should be inserted prior to the second occurrence of the term “second” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.
Applicants’ have asserted that their response has addressed all of the specification objections and claim rejections (i.e. based on indefiniteness and based on prior art) and therefore all objections and rejections raised by the examiner have been overcome.
In response, the examiner acknowledges that, regarding the prior art rejections of record, applicants’ amendments which incorporates into independent claim 1, the previously indicated allowable subject matter of claim 2, is sufficient to overcome the rejections based on prior art.
The examiner similarly acknowledges that the majority of specification objections as well as rejections based on indefiniteness under 35 USC 112, paragraph (b) have been sufficiently overcome. However, the examiner has identified outstanding informalities in the specification, as well as a point of indefiniteness in claim 2, as set forth in the above Office action. Accordingly, these issues, as raised in the above Office action, need to be specifically addressed to in applicants’ next response.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Claims 1, 3-8 are allowable over the prior art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee